  

Jubilant Life Sciences Ltd.

1-A Sector 16A

Institutional Area

Noida, UP 201301

India

 

December 27, 2012                   

 

Jubilant Cadista Pharmaceuticals Inc.

207 Kiley Drive

Salisbury, MD 21801

 

Re: Master Supply Agreement, dated as of May 27, 2011 (the “Master Supply
Agreement”), by and between Jubilant Life Sciences Ltd., a company organized
under the laws of India (“Jubilant”), and Jubilant Cadista Pharmaceuticals Inc.,
a Delaware corporation (“Cadista”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Master Supply Agreement. Unless otherwise
defined in this letter agreement or the context indicates otherwise, each
capitalized term used in this letter agreement shall have the meaning ascribed
to it in the Master Supply Agreement.

 

The Parties desire to add new Products to the Master Supply Agreement. In
accordance with the Master Supply Agreement, in order to add such new Products
to the Master Supply Agreement, the Parties hereby amend Schedule 1 thereto, so
that Schedule 1 will read in its entirety the same as Schedule 1 attached
hereto, with the last 22 Products listed thereon being the new Products being
added to the Master Supply Agreement.

 

The Parties also desire to amend the Master Supply Agreement, by amending the
definition of “Product Specifications” contained thereIn. Accordingly, the
definition of “Product Specifications” in the Master Supply Agreement is amended
and restated to read in its entirety as follows:

 

“‘Product Specifications’ means the specifications for each of the Products that
has received FDA approval as set forth in the ANDA or NDA, an applicable, for
such Product as approved by the FDA.”

 

Except as amended hereby, the Master Supply Agreement shall continue in full
force and effect unmodified.

  



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.



 

 

 

  

Please acknowledge the agreement of Cadista Pharmaceuticals to the foregoing by
executing a counterpart of this letter agreement and returning it to the
undersigned.

 

  Very truly yours       JUBILANT LIFE SCIENCES LTD.         By: /s/Dev Kumar
Singh     Name: Dev Kumar Singh     Title: GU Head

 

Accepted and Agreed to   as of the 27th day of December, 2012       JUBILANT
CADISTA   PHARMACEUTICALS INC.         By: /s/Kamal Mandan     Name: Kamal
Mandan     Title: Chief Financial Officer  

 



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 

 

 

 

Schedule 1

 

Products

 

Product   Innovator
Product   Dosage Form           LAMOTRIGINE CHEW TABLETS   Lamictal   5 and 25
MG           RISPERIDONE ODT   Risperdal® M-Tabs   0.5, 1, 2, 3, and 4 MG      
    PANTOPRAZOLE DR TABLETS   Protonix®   20 and 40 MG           DONEPEZIL
TABLETS   Aricept®   5 and 10 MG           ESCITALOPRAM TABLETS   Lexapro  
5,10,20MG           OLANZAPINE ODT   Zyprexa/ Zydis   5,10,15,20 MG          
VALACYCLOVIR   Valtrex   500, 1000 MG           [***]   [***]   [***]          
[***]   [***]   [***]           [***]   [***]   [***]           [***]   [***]  
[***]           [***]   [***]   [***]           [***]   [***]   [***]          
[***]   [***]   [***]           [***]   [***]   [***]           [***]   [***]  
[***]           [***]   [***]   [***]           [***]   [***]   [***]          
[***]   [***]   [***]           [***]   [***]   [***]           [***]   [***]  
[***]           [***]   [***]   [***]           [***]   [***]   [***]          
[***]   [***]   [***]           [***]   [***]   [***]           [***]   [***]  
[***]

 



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 

